Memorandum Per Curiam.
The enactment sought to be questioned is a reasonable exercise of the police power and is constitutional. The evidence of the prior conviction of an “ infraction ” or “ offense ” was not competent (Civ. Prac. Act, § 350; N. Y. War Emergency Act, § 100, subd. [d]; L. 1942, *726ch. 544). It cannot be said this evidence on the sharp issue of weight and credibility of plaintiffs’ testimony did not prejudice plaintiffs. Accordingly, the verdict was against the weight of the evidence. (Hull v. Littauer, 162 N. Y. 569.)
The judgments should be reversed and new trial ordered, with costs to appellants to abide the event.
Hammer, Church and Eder, JJ., concur.
Judgments reversed, etc.